                                                                                    DISTRICT OF OREGON
                                                                                         FILED
                                                                                       January 30, 2020
                                                                                 Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                                  _______________________________________
                                                                            PETER C. McKITTRICK
                                                                            U.S. Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF OREGON

 In re                                                    ) Case No.     16-33185-pcm7
 PETER SZANTO                                             )
                                                          ) Application to Employ Attorney,
                                                          ) Attorney Certification,
Debtor(s)                                                 ) And Order Thereon

 The undersigned trustee applies to employ David W. Criswell of Lane Powell PC                             ,
 OSB# 925930 , whose address is 601 SW Second Avenue, Suite 2100, Portland, OR 97204                       ,
 as attorney to assist in the estate's administration, and certifies that:

 1. The proposed method of compensation (e.g., hourly rate) is:
     The present hourly rates of the relevant attorneys are David W. Criswell, $525.

 2. The trustee estimates that the total legal fees for services to the estate will be $ _____________.
                                                                                             7,500
    If the estimate is $15,000 or greater, the trustee represents that proposals to provide the services
    were solicited from at least two different firms and such proposals were considered in view of the
    trustee's fiduciary duty to economically administer the estate.

 3. The trustee will require the assistance of the attorney to provide the following legal services:

     a. Discrete matters (for each matter, describe the matter and the potential benefit to the estate).
         Serve as an expert witness on US Bankruptcy law for pending litigation by Trustee in
         Singapore to enforce this Court’s prior orders.

         Applicant seeks authorization effective January 27, 2020, the date he was contacted by the
         Trustee.



753.90 (12/1/2018)                          Page 1 of 2


                          Case 16-33185-pcm7          Doc 886     Filed 01/30/20
    b. Incidental legal services to the trustee regarding the administration of the estate. Fees for the
       services shall not exceed the greater of $1,000 or 10% of the total compensation requested by
       the attorney.

 4. The trustee selected the above-named attorney because:
    David Criswell's substantial experience in bankruptcy cases.


 5. To the best of the trustee’s knowledge, the attorney has no connections with the entities listed in the
    verification below, except as described therein.




Date: _____________________
            01/29/2020                       _________________________________________________
                                             /s/ Candace Amborn
                                             Trustee

 I, the attorney named above, verify that:
      1) I will be the trustee's expert witness in the Singapore Case;
      2) I have read 11 U.S.C. § 101(14) and § 327, and FRBP 2014(a); and
      3) my firm has no connections with the debtor(s), creditors, any other party in interest, their
          respective attorneys and accountants, the U.S. Trustee, any person employed in the office of the
          U.S. Trustee, or any District of Oregon bankruptcy judge, except as follows:
    See attached.



Date:         01/29/2020                     ________________________________________________
                                             David W. Criswell                      925930
                                             Attorney at Law                     OSB #

 The undersigned, Candace Amborn                                       , certifies that on   01/29/2020
 this application was submitted to the court.

                                             ________________________________________________
                                             /s/ Candace Amborn
                                             Signature

 IT IS ORDERED that employment of the above-named attorney is authorized retroactively to the date
 upon which the application was submitted to the court as certified above; and that compensation of the
 attorney will be authorized upon compliance with local procedures and subject to review pursuant to 11
 U.S.C. § 330.

                                                    ###
753.90 (12/1/2018)                          Page 2 of 2


                           Case 16-33185-pcm7         Doc 886    Filed 01/30/20
                               Attachment to Application to Employ Attorney

Lane Powell PC (“Lane Powell”) researched its conflicts database to determine whether it had any
connections with Debtor, Debtor’s creditors or other parties in interest.

Lane Powell represents the following creditors on matters unrelated to this bankruptcy case:
American Express National Bank, and JPMorgan Chase Bank NA.

Lane Powell is adverse to the following creditors on matters unrelated to this bankruptcy case:
Bank of America, Bennington Moshofsky PC, Internal Revenue Service, and Oregon State
Department of Revenue, Bankruptcy Unit.

Lane Powell will not be performing any work with respect to the review, audit or objection to the
claims of the foregoing creditors or any other creditors as the scope of Lane Powell’s employment
is limited to the discrete expert witness matter identified in the employment application.

Lane Powell also serves as special counsel to Candace Amborn as bankruptcy trustee of the estate
of Gerald Douglas Young and Julie Ann Young, Case No. 19-61635-tmr7, in the United States
Bankruptcy Court for the District of Oregon, which case has no relation or connection to the In re
Szanto Chapter 7 proceeding.

Before Judge Peter C. McKittrick became a Bankruptcy Judge, Brad T. Summers, who is now a
Lane Powell attorney, represented him as Trustee in several matters. Before Judge
Trish M. Brown became a Bankruptcy Judge, she was an attorney with Lane Powell and some
Lane Powell attorneys have maintained personal friendships with her.

Attorneys and staff at Lane Powell may be current or former employees of creditors or other parties
in interest and may have beneficial ownership of securities issued by, or banking, insurance,
brokerage or money market relationships with creditors or other parties in interest. Attorneys and
staff at Lane Powell may have relatives or spouses who are members of law firms involved in this
case or who are employed by creditors or other parties in interest. Other than with respect to the
United States Bankruptcy Court for the District of Oregon and the Office of the U.S. Trustee, Lane
Powell has conducted no investigation of its attorneys’ or staff members’ employment, banking,
insurance, brokerage or investment activities or familial connections in preparing this statement.




In re Peter Szanto
USBC, District of Oregon Case No. 16-33185-pcm7
719315.0001/7954500.1



                            Case 16-33185-pcm7      Doc 886    Filed 01/30/20
